Case 1:19-cv-00874-RBJ-MEH Document 393 Filed 03/04/21 USDC Colorado Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO


WARNER BROS. RECORDS INC., et al.,

         Plaintiffs,
                                                           Case No. 19-cv-00874-RBJ-MEH
v.

CHARTER COMMUNICATIONS, INC.,

         Defendant

     ______________________________________________________________________________

        PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE UNDER LEVEL 1
       RESTRICTION PLAINTIFS’ OBJECTIONS TO FEBRUARY 23, 2021 DISCOVERY
              ORDERS AND ACCOMPANYING EXHIBIT AND DECLARATION
     ______________________________________________________________________________

            Pursuant to Local Rule 7.2, Plaintiffs in the above-captioned matter respectfully move for

     leave of this Court to file under Level 1 Restriction the unredacted versions of Plaintiffs’

     Objections to February 23, 2021 Discovery Orders (the “Objections”) and the accompanying

     Exhibit 4 to Charter’s Motion to Compel Production of Documents, ECF No. 266-5, (“Exhibit

     4”) and the November 9, 2020 Declaration of Matthew J. Oppenheim, ECF No. 287-1 (the

     “Declaration”). In support of this motion, Plaintiffs state as follows:

            1.         Certification Pursuant to D.C. Colo. L. Civ. R 7.1(a): Counsel for Plaintiffs has

     conferred with counsel for Charter regarding this Motion. Charter does not oppose this Motion.

            2.         The Objections cite and attach Exhibit 4, which Charter filed under Level 1

     Restriction. See ECF No. 268 (filing document as Restricted Document – Level 1), ECF No. 270

     (Unopposed Motion for Leave to Restrict).
Case 1:19-cv-00874-RBJ-MEH Document 393 Filed 03/04/21 USDC Colorado Page 2 of 4




          3.      The Objections cite and attach the Declaration, which Plaintiffs previously filed

   under Level 1 Restriction. See ECF No. 288-1 (filing document as Restricted Document – Leve

   1), ECF No. 289 (Unopposed Motion for Leave to Restrict).

          4.       This Motion requests that Exhibit 4, the Declaration, and discussion thereof in

   the Objections be designated under “Level 1 Restriction,” that access be restricted to the Parties

   and the Court, and that Plaintiffs publicly file versions of the Opposition, Exhibit 4, and the

   Declaration in which discussion of Exhibit 4 is redacted.

          5.      Exhibit 4 and the Declaration contain commercially sensitive business

   information of Plaintiffs’ agent, Recording Industry Association of America (“RIAA”), and

   Plaintiffs’ antipiracy vendor, MarkMonitor. Disclosure of this information would cause

   competitive harm to Plaintiffs, RIAA, and MarkMonitor through the disclosure of the manner

   and details of MarkMonitor’s retention. See, e.g., Health Grades, Inc. v. MDx Medical, Inc., 11–

   cv–00520–RM–BMB, 2014 WL 12741068, at *2 (D. Colo. Mar. 28, 2014) (“the redactions and

   restrictions are justified to protect against the public disclosure of competitively sensitive, highly

   confidential, and proprietary information”).

          6.      The risk of competitive harm to Plaintiffs, RIAA, and MarkMonitor outweighs

   the need for the public to have access to this confidential information. Generally, this

   information, while harmful in the hands of competitors, is not necessary or substantially

   informative for the general public to understand or evaluate the issues between the parties.

          7.      Plaintiffs seek only a Level 1 restriction—the least secretive level of restriction.

   Further, Plaintiffs seek to redact only Exhibit 4 and the Objections’ and Declaration’s discussion

   of Exhibit 4, and to publicly file the rest of the Objections and the Declaration. Permitting a


                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 393 Filed 03/04/21 USDC Colorado Page 3 of 4




   Level 1 Restriction for Exhibit 4 and the discussion thereof is the only method that can

   adequately protect the competitively sensitive confidential information found in Exhibit 4.

          8.      Moreover, though the mere existence of a Stipulated Protective Order is not in

   itself sufficient to prove that a Motion for Leave to Restrict should be granted, Plaintiffs

   respectfully inform the Court that Plaintiffs have designated Exhibit 4 as Highly Confidential –

   Attorneys’ Eyes Only under the Protective Order in this case. ECF No. 63.

          WHEREFORE, Plaintiffs request leave of this Court to file unredacted versions of the

   Objections, Exhibit 4, and the Declaration under Level 1 Restriction.

    Dated: March 4, 2021                                    /s/ Matthew J. Oppenheim

    Jonathan M. Sperling                                    Matthew J. Oppenheim
    COVINGTON & BURLING LLP                                 Jeffrey M. Gould
    The New York Times Building                             OPPENHEIM + ZEBRAK, LLP
    620 Eighth Avenue                                       4530 Wisconsin Ave. NW, 5th Floor
    New York, NY 10018-1405                                 Washington, DC 20016
    Telephone: (212) 841-1000                               Telephone: (202) 621-9027
    jsperling@cov.com                                       matt@oandzlaw.com
                                                            jeff@oandzlaw.com

    Mitchell A. Kamin                                       Janette L. Ferguson, Esq.
    Neema T. Sahni                                          WILLIAMS WEESE PEPPLE & FERGUSON
    COVINGTON & BURLING LLP                                 1801 California Street, Suite 3400
    1999 Avenue of the Stars, Suite 3500                    Denver, CO 80202
    Los Angeles, CA 90067-4643                              Telephone: (303) 861-2828
    Telephone: (424) 332-4800                               Facsimile: (303) 861-4017
    mkamin@cov.com                                          jferguson@williamsweese.com
    nsahni@cov.com
                                                            Attorneys for Plaintiffs




                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 393 Filed 03/04/21 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 4, 2021, I caused the foregoing document and all

   supporting materials thereto to be filed electronically with the Clerk of the Court using the

   CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

   with CM/ECF.


                                                         /s/ Matthew J. Oppenheim
                                                         Matthew J. Oppenheim




                                                    4
